Case 1:17-cv-04275-RPK-RML
  Case 1:17-cv-04275-LDH-RMLDocument
                             Document274-10  Filed
                                       33 Filed    07/01/20Page
                                                 10/07/17    Page 1 of
                                                                1 of   2 PageID
                                                                     2 PageID #: #: 7969
                                                                                 1299




                                                                                Exhibit 7
Case 1:17-cv-04275-RPK-RML
  Case 1:17-cv-04275-LDH-RMLDocument
                             Document274-10  Filed
                                       33 Filed    07/01/20Page
                                                 10/07/17    Page 2 of
                                                                2 of   2 PageID
                                                                     2 PageID #: #: 7970
                                                                                 1300




                                                                                Exhibit 7
